DETAILED ACTION
This Office Action is in response to the application filed on 03/17/2022. Claims 1-13 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
Nonstatutory Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-13 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-13 of Patent US 11,309,132 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below:

Claim 1 of Application 17/697,172
Claim 1 of US 11,309,132 B2
A multilayer capacitor comprising: a capacitor body including dielectric layers and first and second internal electrodes, the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface, opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface, opposing each other, the first internal electrode being in contact with the third, fifth, and sixth surfaces, and the second internal electrode being in contact with the fourth, fifth, and sixth surfaces;
A multilayer capacitor comprising: a capacitor body including dielectric layers and first and second internal electrodes, the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface, opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface, opposing each other, the first internal electrode being in contact with the third, fifth, and sixth surfaces, and the second internal electrode being in contact with the fourth, fifth, and sixth surfaces;
Claim 1 of Application 17/697,172
Claim 1 of US 11,309,132 B2
a first side portion and a second side portion disposed on the fifth surface and the sixth surface of the capacitor body, respectively;
a first side portion and a second side portion, respectively disposed on the fifth surface and the sixth surface of the capacitor body, …
Claim 1 of Application 17/697,172
Claim 1 of US 11,309,132 B2
a first external electrode disposed on the third surface of the capacitor body and is connected to the first internal electrode; and a second external electrode disposed on the fourth surface of the capacitor body and is connected to the second internal electrode, See Examiner Note (first bullet)
…and a first external electrode and a second external electrode, respectively connected to the third surface and the fourth surface of the capacitor body to respectively be connected to the first internal electrode and the second internal electrode.
Claim 1 of Application 17/697,172
Claim 1 of US 11,309,132 B2
wherein the first and second side portions include manganese (Mn), phosphorus (P), aluminum (Al) and silicon (Si).
a first side portion and a second side portion, respectively disposed on the fifth surface and the sixth surface of the capacitor body, and comprising an acicular second phase including manganese (Mn), and phosphorus (P), and a glass comprising aluminum (Al) and silicon (Si), …
Claim 2 of Application 17/697,172
Claim 1 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein the first and second side portions comprises an acicular second phase.
…a first side portion and a second side portion, respectively disposed on the fifth surface and the sixth surface of the capacitor body, and comprising an acicular second phase…
Claim 4 of Application 17/697,172
Claim 1 of US 11,309,132 B2
The multilayer capacitor of claim 2, wherein a volume of the second phase is 30% or more with respect to an entirety of the first and second side portions.
…wherein a volume of the second phase is 30% or more with respect to an entirety of the first and second side portions…
Claim 5 of Application 17/697,172
Claim 2 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein a content of Al and Si in the first and second side portions is twice or more that of Al and Si in the capacitor body.
2. The multilayer capacitor of claim 1, wherein a content of Al and Si in the first and second side portions is twice or more that of Al and Si in the capacitor body.
Claim 6 of Application 17/697,172
Claim 3 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein the dielectric layer has an average thickness of 0.4 μm or less. 
The multilayer capacitor of claim 1, wherein the dielectric layer has an average thickness of 0.4 μm or less.
Claim 7 of Application 17/697,172
Claim 4 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein the first and second internal electrodes have an average thickness of 0.41 μm or less.
The multilayer capacitor of claim 1, wherein the first and second internal electrodes have an average thickness of 0.41 μm or less.
Claim 8 of Application 17/697,172
Claim 5 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein the number of the first and second internal electrodes laminated is 400 or more.

The multilayer capacitor of claim 1, wherein the number of the first and second internal electrodes laminated is 400 or more.
Claim 9 of Application 17/697,172
Claim 6 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein the first and second side portions have an average thickness in a range from 10 to 20 μm.
The multilayer capacitor of claim 1, wherein the first and second side portions have an average thickness in a range from 10 to 20 μm.
Claim 10 of Application 17/697,172
Claim 7 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region.
The multilayer capacitor of claim 1, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region.
Claim 11 of Application 17/697,172
Claim 8 of US 11,309,132 B2
The multilayer capacitor of claim 10, wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
The multilayer capacitor of claim 7, wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
Claim 12 of Application 17/697,172
Claim 9 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein the first and second external electrodes have an average thickness of 10 μm or less.
The multilayer capacitor of claim 1, wherein the first and second external electrodes have an average thickness of 10 μm or less.
Claim 13 of Application 17/697,172
Claim 10 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to respectively be connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body.
The multilayer capacitor of claim 1, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to respectively be connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body.
Claim 1 of Application 17/697,172
Claim 12 of US 11,309,132 B2
. A multilayer capacitor comprising: a capacitor body including dielectric layers and first and second internal electrodes… See Examiner Note (second bullet on obvious substitution)
A multilayer capacitor comprising: first internal electrodes being in contact with a first end surface and a pair of side surfaces of a capacitor body; second internal electrodes being in contact with a second end surface and the pair of side surfaces of the capacitor body, a portion of the second internal electrodes overlapping a portion of the first internal electrodes; dielectric layers interposed between adjacent first and second internal electrodes;
Claim 1 of Application 17/697,172

the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface, opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface, opposing each other… See Examiner Note (third bullet on obvious substitution)

Claim 1 of Application 17/697,172
Claim 12 of US 11,309,132 B2
…the first internal electrode being in contact with the third, fifth, and sixth surfaces, and the second internal electrode being in contact with the fourth, fifth, and sixth surfaces;
…first internal electrodes being in contact with a first end surface and a pair of side surfaces of a capacitor body; second internal electrodes being in contact with a second end surface and the pair of side surfaces of the capacitor body…
Claim 1 of Application 17/697,172
Claim 12 of US 11,309,132 B2
a first side portion and a second side portion disposed on the fifth surface and the sixth surface of the capacitor body, respectively;
…side portions disposed on the pair of side surfaces…
Claim 1 of Application 17/697,172
Claim 12 of US 11,309,132 B2
a first external electrode disposed on the third surface of the capacitor body and is connected to the first internal electrode; and a second external electrode disposed on the fourth surface of the capacitor body and is connected to the second internal electrode,
…a first external electrode disposed on the first end surface and connected to the first internal electrodes; and a second external electrode disposed on the second end surface and connected to the second internal electrodes…
Claim 1 of Application 17/697,172
Claim 12 of US 11,309,132 B2
wherein the first and second side portions include manganese (Mn), phosphorus (P), aluminum (Al) and silicon (Si).
…side portions disposed on the pair of side surfaces and comprising a crosslinked acicular second phase including a glass comprising aluminum (Al), silicon (Si), manganese (Mn), and phosphorus (P)…
Claim 2 of Application 17/697,172
Claim 12 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein the first and second side portions comprises an acicular second phase.
…side portions disposed on the pair of side surfaces and comprising a crosslinked acicular second phase…
Claim 3 of Application 17/697,172
Claim 13 of US 11,309,132 B2
The multilayer capacitor of claim 2, wherein the second phase comprises a mullite. 
The multilayer capacitor of claim 12, wherein the second phase comprises a mullite.



Examiner’s Notes
 Any claim(s) presented in a continuation or divisional application that are anticipated by, or rendered obvious over, the claims of the parent application may be subject to a double patenting rejection when the restriction requirement is withdrawn in the parent application. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971) and MPEP § 821.04.
Application 16/858,827 (US 11,309,132 B2) was not subjected to a restriction, therefore, Application 16/858,827 does not fall under the prohibition of 35 U.S.C. 121. That being the case, application 17/697,172, though being a Continuity of Application 16/858,827 will be subject to Double Patenting rejection. See MPEP § 804.011.
In addition, it is clear that all the elements of application claims 1-13 are to be found in claims 1-10 and 12-13 of US 11,309,132 B2 (as the application patent claims fully encompasses claims 1-10 and 12-13 of US 11,309,132 B2). The difference between the application claims 1-13 with claims 1-10 and 12-13 of US 11,309,132 B2 lies in the following fact: independent claim 1 of US 11,309,132 includes narrower limitations (“a glass comprising aluminum (Al) and silicon (Si), wherein a volume of the second phase is 30% or more with respect to an entirety of the first and second side portions”); independent claim 12 of US 11,309,132 includes narrower limitations (“side portions disposed on the pair of side surfaces and comprising a crosslinked acicular second phase including a glass comprising aluminum (Al), silicon (Si), manganese (Mn), and phosphorus (P)”); application claim 1 includes broader limitation (“wherein the first and second side portions include manganese (Mn), phosphorus (P), aluminum (Al) and silicon (Si)”). Thus, the invention of claims 1-10 and 12-13 of US 11,309,132 B2 is in effect a “species” of the “generic” invention of application claims 1-13. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-13 are anticipated by claims 1-10 and 12-13 of US 11,309,132 B2, it is not patentably distinct from claims 1-10 and 12-13 of US 11,189,424 B2.

Examiner’s Additional Bullet Notes
	The following are additional bullet notes:
Examiner has reasonably interpreted the limitation phrase “disposed” in the limitation “a first external electrode disposed on the third surface of the capacitor body and is connected to the first internal electrode; and a second external electrode disposed on the fourth surface of the capacitor body and is connected to the second internal electrode” to be “connected”. The interpretation of “disposed” is synonymous with “connected”, since the “connection portion” of the external electrodes are disposed in order to be connected on the respective end surfaces.
The claim 1 of the application does not specifically indicate the limitation “dielectric layers interposed between adjacent first and second internal electrodes”. However, is not a distinguishable limitation, and as such, is an obvious substitution of a capacitor body to function as a multilayer capacitor.
The limitation of application claim 1 “the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface, opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface, opposing each other” is an obvious substitution for a capacitor body.

Claims 1-2 and 6-13 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of Patent US 11,177,072 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below:

Claim 1 of Application 17/697,172
Claim 1 of US 11,177,072 B2
A multilayer capacitor comprising: a capacitor body including dielectric layers and first and second internal electrodes, the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface, opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface, opposing each other, the first internal electrode being in contact with the third, fifth, and sixth surfaces, and the second internal electrode being in contact with the fourth, fifth, and sixth surfaces;
A multilayer capacitor comprising: a capacitor body including dielectric layers and first and second internal electrodes, the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface and opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface and opposing each other, the first internal electrode being exposed through the third, fifth, and sixth surfaces, and the second internal electrode being exposed through the fourth, fifth, and sixth surfaces;
Claim 1 of Application 17/697,172
Claim 1 of US 11,177,072 B2
a first side portion and a second side portion disposed on the fifth surface and the sixth surface of the capacitor body, respectively;
a first side portion and a second side portion, respectively disposed on the fifth surface and the sixth surface of the capacitor body;
Claim 1 of Application 17/697,172
Claim 1 of US 11,177,072 B2
a first external electrode disposed on the third surface of the capacitor body and is connected to the first internal electrode; and a second external electrode disposed on the fourth surface of the capacitor body and is connected to the second internal electrode, See Examiner Note 
and a first external electrode and a second external electrode, respectively connected to the third surface and the fourth surface of the capacitor body to be respectively connected to the first internal electrode and the second internal electrode,
Claim 1 of Application 17/697,172
Claim 1 of US 11,177,072 B2
wherein the first and second side portions include manganese (Mn), phosphorus (P), aluminum (Al) and silicon (Si).
wherein the first and second side portions comprise an acicular second phase including a glass comprising aluminum (Al) and silicon (Si), manganese (Mn), and phosphorus (P).
Claim 2 of Application 17/697,172
Claim 1 of US 11,177,072 B2
The multilayer capacitor of claim 1, wherein the first and second side portions comprises an acicular second phase.
…wherein the first and second side portions comprise an acicular second phase…
Claim 6 of Application 17/697,172
Claim 3 of US 11,177,072 B2
The multilayer capacitor of claim 1, wherein the dielectric layer has an average thickness of 0.4 μm or less. 
The multilayer capacitor of claim 1, wherein the dielectric layer has an average thickness of 0.4 μm or less.
Claim 7 of Application 17/697,172
Claim 4 of US 11,177,072 B2
The multilayer capacitor of claim 1, wherein the first and second internal electrodes have an average thickness of 0.41 μm or less.
The multilayer capacitor of claim 1, wherein the first and second internal electrodes have an average thickness of 0.41 μm or less.
Claim 8 of Application 17/697,172
Claim 5 of US 11,177,072 B2
The multilayer capacitor of claim 1, wherein the number of the first and second internal electrodes laminated is 400 or more.

The multilayer capacitor of claim 1, wherein the number of the first and second internal electrodes laminated is 400 or more.
Claim 9 of Application 17/697,172
Claim 6 of US 11,177,072 B2
The multilayer capacitor of claim 1, wherein the first and second side portions have an average thickness in a range from 10 to 20 μm.
The multilayer capacitor of claim 1, wherein the first and second side portions have an average thickness in a range from 10 to 20 μm.
Claim 10 of Application 17/697,172
Claim 7 of US 11,177,072 B2
The multilayer capacitor of claim 1, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region.
The multilayer capacitor of claim 1, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region.
Claim 11 of Application 17/697,172
Claim 8 of US 11,177,072 B2
The multilayer capacitor of claim 10, wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
The multilayer capacitor of claim 7, wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
Claim 12 of Application 17/697,172
Claim 9 of US 11,177,072 B2
The multilayer capacitor of claim 1, wherein the first and second external electrodes have an average thickness of 10 μm or less.
The multilayer capacitor of claim 1, wherein the first and second external electrodes have an average thickness of 10 μm or less.
Claim 13 of Application 17/697,172
Claim 10 of US 11,177,072 B2
The multilayer capacitor of claim 1, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to respectively be connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body.
The multilayer capacitor of claim 1, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to respectively be connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body.



Examiner’s Notes
All the elements of application claims 1-2 and 6-13 are to be found in claims 1 and 3-10 of US 11,177,072 B2 (as the application patent claims fully encompasses claims 1 and 3-10 of US 11,177,072 B2). The difference between the application claims 1-2 and 6-13 with claims 1 and 3-10 of US 11,177,072 B2 lies in that independent claim 1 of US 11,177,072 includes the narrower limitation (“an acicular second phase including a glass comprising aluminum (Al) and silicon (Si), manganese (Mn), and phosphorus (P)”). Thus, the invention of claims 1 and 3-10 of US 11,177,072 B2 is in effect a “species” of the “generic” invention of application claims 1-2 and 6-13. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-2 and 6-13 are anticipated by claims 1 and 3-10 of US 11,177,072 B2, it is not patentably distinct from claims 1 and 3-10 of US 11,177,072 B2. 

Examiner has reasonably interpreted the limitation phrase “disposed” in the limitation “a first external electrode disposed on the third surface of the capacitor body and is connected to the first internal electrode; and a second external electrode disposed on the fourth surface of the capacitor body and is connected to the second internal electrode” to be “connected”. The interpretation of “disposed” is synonymous with “connected”, since the “connection portion” of the external electrodes are disposed in order to be connected on the respective end surfaces.

Claims 1-2 and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Application 17/529,848. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below: 

Claim 1 of Application 17/697,172
Claim 1 of 17/529,848
A multilayer capacitor comprising: a capacitor body including dielectric layers and first and second internal electrodes, the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface, opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface, opposing each other, the first internal electrode being in contact with the third, fifth, and sixth surfaces, and the second internal electrode being in contact with the fourth, fifth, and sixth surfaces;
A multilayer capacitor comprising: a capacitor body including dielectric layers and first and second internal electrodes, the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface and opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface and opposing each other, the first internal electrode being exposed through the third, fifth, and sixth surfaces, and the second internal electrode being exposed through the fourth, fifth, and sixth surfaces;
Claim 1 of Application 17/697,172
Claim 1 of 17/529,848
a first side portion and a second side portion disposed on the fifth surface and the sixth surface of the capacitor body, respectively;
a first side portion and a second side portion disposed on the fifth surface and the sixth surface of the capacitor body, respectively;
Claim 1 of Application 17/697,172
Claim 1 of 17/529,848
a first external electrode disposed on the third surface of the capacitor body and is connected to the first internal electrode; and a second external electrode disposed on the fourth surface of the capacitor body and is connected to the second internal electrode, 
and a first external electrode and a second external electrode, respectively disposed to the third surface and the fourth surface of the capacitor body to respectively be connected to the first internal electrode and the second internal electrode
Claim 1 of Application 17/697,172
Claim 1 of 17/529,848
wherein the first and second side portions include manganese (Mn), phosphorus (P), aluminum (Al) and silicon (Si).
wherein the first and second side portions comprise an acicular second phase including a glass comprising aluminum (Al) and silicon (Si), manganese (Mn), and phosphorus (P)…
Claim 2 of Application 17/697,172
Claim 1 of 17/529,848
The multilayer capacitor of claim 1, wherein the first and second side portions comprises an acicular second phase.
…wherein the first and second side portions comprise an acicular second phase…
Claim 5 of Application 17/697,172
Claim 8 of 17/529,848
The multilayer capacitor of claim 1, wherein a content of Al and Si in the first and second side portions is twice or more that of Al and Si in the capacitor body.
The multilayer capacitor of claim 7, wherein a content of aluminum and silicon of each of the first and second side portions is twice or more that of aluminum (Al) and silicon (Si) in the capacitor body.
Claim 6 of Application 17/697,172
Claim 1 of 17/529,848
The multilayer capacitor of claim 1, wherein the dielectric layer has an average thickness of 0.4 μm or less. 
…wherein the dielectric layer has an average thickness of 0.4 μm or less.
Claim 7 of Application 17/697,172
Claim 2 of 17/529,848
The multilayer capacitor of claim 1, wherein the first and second internal electrodes have an average thickness of 0.41 μm or less.
The multilayer capacitor of claim 1, wherein the first and second internal electrodes have an average thickness of 0.41 μm or less.
Claim 8 of Application 17/697,172
Claim 3 of 17/529,848
The multilayer capacitor of claim 1, wherein the number of the first and second internal electrodes laminated is 400 or more.

The multilayer capacitor of claim 2, wherein the number of the first and second internal electrodes laminated is 400 or more.
Claim 9 of Application 17/697,172
Claim 6 of 17/529,848
The multilayer capacitor of claim 1, wherein the first and second side portions have an average thickness in a range from 10 to 20 μm.
The multilayer capacitor of claim 5, wherein the first and second side portions have an average thickness in a range from 10 to 20 μm.
Claim 9 of Application 17/697,172
Claim 10 of 17/529,848
The multilayer capacitor of claim 1, wherein the first and second side portions have an average thickness in a range from 10 to 20 μm.
The multilayer capacitor of claim 1, wherein the first and second side portions have an average thickness in a range from 10 to 20 μm.
Claim 10 of Application 17/697,172
Claim 4 of 17/529,848
The multilayer capacitor of claim 1, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region.
The multilayer capacitor of claim 3, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region.
Claim 11 of Application 17/697,172
Claim 5 of 17/529,848
The multilayer capacitor of claim 10, wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
The multilayer capacitor of claim 4, wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
Claim 12 of Application 17/697,172
Claim 9 of 17/529,848
The multilayer capacitor of claim 1, wherein the first and second external electrodes have an average thickness of 10 μm or less.
The multilayer capacitor of claim 8, wherein the first and second external electrodes have an average thickness of 10 μm or less.
Claim 13 of Application 17/697,172
Claim 7 of 17/529,848
The multilayer capacitor of claim 1, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to respectively be connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body.
The multilayer capacitor of claim 6, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to respectively be connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body.
See Examiner’s Note




Examiner’s Notes
All the elements of application claims 1-2 and 5-13 are to be found in claims 1-9 of application 17/529,848 (as the application patent claims fully encompasses claims 1-9 of application 17/529,848). The difference between the application claims 1-2 and 5-13 with claims 1-9 of application 17/529,848 lies in that independent claim 1 application 17/529,848 includes the narrower limitation (“an acicular second phase including a glass comprising aluminum (Al) and silicon (Si), manganese (Mn), and phosphorus (P)”). Thus, the invention of claims 1-9 of application 17/529,848 is in effect a “species” of the “generic” invention of application claims 1-2 and 5-13. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-2 and 5-13 are anticipated by claims 1-9 of application 17/529,848, it is not patentably distinct from claims 1-9 of application 17/529,848. 

Double Patenting rejection is still maintained even though Application claims 2 and 5-13 has a different claim tree dependency than claims 2-9 of application 17/529,848. The cited claims are still dependent on the respective base independent claim 1 without breaking the dependency of the claim tree, as illustrated below.

    PNG
    media_image1.png
    208
    83
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    169
    182
    media_image2.png
    Greyscale




	
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2019/0180936 A1 and Cha hereinafter), in view of Mandai et al. (US 4,323,617 and Mandai hereinafter).
Regarding claim 1, Cha discloses a multilayer capacitor (Figs. 1-4 and ¶[0026] shows and indicates multilayer capacitor of Fig. 1-4) comprising: a capacitor body including dielectric layers and first and second internal electrodes (item 110 of Fig. 1 & items 112, 121, 122 of Figs. 2-3 & items 112, 121 of Fig. 4 and ¶[0042] shows and indicates capacitor body 110 {ceramic body} including dielectric layers 112  and first internal electrodes 121 and second internal electrodes 122), the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface, opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface, opposing each other (items 6, 5, 3, 4, 2, 1, T, W, L of Fig. 1 and ¶[0027-0028] shows and indicates capacitor body 110 having first surface 6 {sixth surface} and second surface 5 {fifth surface} opposing each other in T direction, third surface 3 and fourth surface 4 opposing each other in L direction, connected to first surface 6 and second surface 5, and fifth surface 1 {first surface} and sixth surface 2 {second surface} opposing each other in W direction, connected to third surface 3 and fourth surface 4), the first internal electrode being in contact with the third, fifth, and sixth surfaces (Figs. 2-4 and ¶[0028 & 0034-0035] shows and indicates first internal electrodes 121 being in contact with the third surface 3, being in contact with the fifth surface 1, and being in contact with the sixth surface 2), and the second internal electrode being in contact with the fourth, fifth, and sixth surfaces (Figs. 2-4 and ¶[0028 & 0034-0035] shows and indicates second internal electrodes 122 being in contact with the fourth surface 4, being in contact with the fifth surface 1, and being in contact with the sixth surface 2); a first side portion and a second side portion disposed on the fifth surface and the sixth surface of the capacitor body, respectively (items 113, 114 of Figs. 2_4 and ¶[0034-0037_0051-0054 & 0065] shows and indicates first side portion 113 disposed on the fifth surface 1 and second side portion 114 disposed on the sixth surface 2 of capacitor body 110 {indicated in ¶[0034]}); a first external electrode disposed on the third surface of the capacitor body and is connected to the first internal electrode; and a second external electrode disposed on the fourth surface of the capacitor body and is connected to the second internal electrode (item 131 of Figs. 1-4 and ¶[0033_0043 & 0137] shows and indicates first external electrode 131 disposed on the third surface 3 and connected to first internal electrodes 121; item 132 of Figs. 1_3-4 and ¶[0033_0044 & 0137] shows and indicates second external electrode 132 disposed on the fourth surface 4 and connected to second internal electrodes 122), wherein the first and second side portions include manganese (Mn), aluminum (Al) and silicon (Si) (Figs. 2_4 and ¶[0084-0086] & claims 2_5_7_11 shows and indicates first side portion 113 and second side portion 114 include manganese (Mn), aluminum (Al) and silicon (Si)).
Cha discloses the claimed invention except wherein a portion includes phosphorus (P).
Mandai discloses wherein a portion includes phosphorus (P) (abstract & Table 1 & claim 1 indicates a portion that includes phosphorus (P) {boundary layer that consist of strontium titanate composition that includes phosphorus}; therefore, the multilayer capacitor of Cha will have the first and second side portions that includes phosphorus (P) by incorporating the boundary layer consisting of modified strontium titanate composition of Mandai).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a portion includes phosphorus (P) into the structure of Cha. One would have been motivated in the multilayer capacitor of Cha and have the the portion include phosphorus (P) in order to produce a multilayer capacitor boundary layer with high permittivity and high breakdown voltage by adding phosphorus to Cha's strontium titanate base material (indicated in ¶[0104]), as indicated by Mandai in the abstract, in the multilayer capacitor of Cha.

Regarding claim 5, modified Cha discloses a multilayer capacitor, wherein a content of Al and Si in the first and second side portions is twice or more that of Al and Si in the capacitor body (Cha: Figs. 2_4 and ¶[0084] & claim 11 indicates first side portion 113 and second side portion 114 includes aluminum (Al) and silicon (Si); therefore, it is interpret that the content of Al and Si in the first and second side portions 113 & 114 will be more than that of Al and Si in capacitor body 110).

Regarding claim 9, modified Cha discloses a multilayer capacitor, wherein each of the first and second side portions has an average thickness in a range from 10 to 20 μm (Cha: item d1 of Fig. 4 & Fig. 2 and ¶[0036_0048 & 0052] & claim 15 indicates where each of the first and second side portions 113 & 114 has an average thickness in a range from 10 to 20 μm {mean thickness of the first and second side margin portions  113 & 114 is less than or equal to 18 μm, where the width d1 is the thickness of the first and second side margin portions 113 & 114}).

Regarding claim 10, modified Cha discloses a multilayer capacitor, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region (Cha: item 111 of Fig. 2 & Fig. 3 and ¶[0037_0042_0053 & 0070-0071] shows and indicates where capacitor body 110 comprises active region 5_121_112_122_6 {stacked structure that is the active region from the first internal electrode 121 closest to the second surface 5  laminated to the second internal electrode 122 closest to the first surface 6 with dielectric layers 112 interposed between internal electrodes 122 and 122}, in which the first and second internal electrodes 121 & 122 overlap each other; and where upper cover region 111_5_121 {multilayer body portion 111 that is in between the second surface 5 and the first internal electrode 121 closest to the second surface 5} that is disposed on the upper surface of active region 5_121_112_122_6, and lower cover region 111_6_122 {multilayer body portion 111 that is in between the second internal electrode 122 closest to the first surface 6 and the first surface 6} that is disposed on the lower surface of active region 5_121_112_122_6).

Regarding claim 13, modified Cha discloses a multilayer capacitor, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to respectively be connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body (Cha: Figs. 1-3 and ¶[0033_0043-0044 & 0137] shows where first external electrode 131 is comprise first connection portion disposed on the third surface 3 of capacitor body 110 to be connected to the first internal electrodes 121; and where second external electrode 132 is comprise second connection portion disposed on the fourth surface 4 of capacitor body 110 to be connected to the second internal electrodes 122; and where first external electrode 131 is comprise first band portion extending from the first connection portion to a portion of the first surface 6 of capacitor body 110; and where second external electrode 132 is comprise second band portion extending from the second connection portion to a portion of the first surface 6 of capacitor body 110).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Mandai, as detailed in the rejection of claim 1 above, and in further view of Beall (US 2009/0069163 A1 and Beall hereinafter).
Regarding claim 2, modified Cha discloses a multilayer capacitor, wherein the first and second side portions (Cha: Figs. 2_4 and ¶[0034-0037_0051-0054 & 0065] shows and indicates where first side portion 113 and second side portion 114). 
However, Cha and Mandai do not disclose an acicular second phase.
Beall discloses an acicular second phase (abstract & ¶[0008] & claims 1_3_6 indicates that ceramics is comprised of an acicular second phase {glass-ceramic comprises interlocking crystalline phases dominated by cordierite and a second phase having an elongated or acicular structure}; therefore, the multilayer capacitor of modified Cha will have the first and second side portions comprised of an acicular second phase by incorporating the second phase acicular structure/process of Beall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an acicular second phase into the structure of modified Cha. One would have been motivated in the multilayer capacitor of modified Cha and have an acicular second phase in order to have the side portions of the multilayer capacitor have good thermal stability, high strength, and good dielectric properties of the glass ceramics, as indicated by Beall in the abstract and ¶[0007-0008], in the multilayer capacitor of modified Cha.
In addition, the reference of Beall is still analogous art, though the reference is not in same field of endeavor as the claimed invention. The reference of Beall addresses the problem faced by the Applicant in the specification in ¶[0095] of the PgPub, namely "increasing the strength of the first and second side portions by providing an acicular second phase that includes a glass containing aluminum (Al) and (Si), manganese (Mn), and phosphorus (P)". See MPEP § 2141.01(a)I.

Regarding claim 3, modified Cha discloses a multilayer capacitor, wherein the second phase comprises a mullite (Beall: claim 9 indicated where he second phase comprises a mullite).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Mandai, as detailed in the rejection of claim 1 above, and in further view of Kim et al. (US 2014/0307362 A1 and Kim hereinafter).
Regarding claim 6, modified Cha discloses a multilayer capacitor, wherein the dielectric layer has an average thickness (Cha: Figs. 2-3 and ¶[0042] shows dielectric layers 112 has an average thickness). 
However, Cha and Mandai do not disclose wherein the dielectric layer has an average thickness of 0.4 μm or less.
Kim discloses wherein the dielectric layer has an average thickness of 0.4 μm or less (items 11, td of Fig. 1 and ¶[0016_0023 & 0061] & claim 10 indicates where dielectric layer 11 has an average thickness of 0.4 μm or less {average thickness of the dielectric layer 11 is td, 0.1 μm≦td≦0.6}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the dielectric layer has an average thickness of 0.4 μm or less into the structure of modified Cha. One would have been motivated in the multilayer capacitor of modified Cha and have the dielectric layer be an average thickness of 0.4 μm or less in order to provide a high capacitance multilayer ceramic capacitor by allocating 500 or more dielectric layers with reduced thickness to screen print and form internal electrodes, as indicated by Kim in ¶[0067 & 0096], in the multilayer capacitor of modified Cha.

Regarding claim 8, modified Cha discloses a multilayer capacitor, wherein the number of the first and second internal electrodes laminated (Cha: Figs. 2-3 and ¶[0042] shows where first internal electrodes 121 and second internal electrodes 122 are laminated). 
However, Cha and Mandai do not disclose wherein the number of the first and second internal electrodes laminated is 400 or more.
Kim discloses wherein the number of the first and second internal electrodes laminated is 400 or more (items 21, 22 of Fig. 1 and ¶[0040 & 0096] indicates where the number of first and second internal electrodes 21 & 22 laminated is 400 or more {conductive paste for the internal electrodes applied to the green sheets by a screen printing method to form internal electrodes with 500 or more dielectric layers stacked}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the number of the first and second internal electrodes laminated is 400 or more into the structure of modified Cha. One would have been motivated in the multilayer capacitor of modified Cha and have the number of the first and second internal electrodes laminated be 400 or more in order to provide a high capacitance multilayer ceramic capacitor by screen printing 500 or more dielectric layers to form internal electrodes, as indicated by Kim in ¶[0067 & 0096], in the multilayer capacitor of modified Cha.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Mandai, as detailed in the rejection of claim 1 above, and in further view of Kitamura (US 2018/0336998 A1 and Kitamura hereinafter).
Regarding claim 7, modified Cha discloses a multilayer capacitor, wherein each of the first and second internal electrodes has an average thickness (Cha: Figs. 2-3 and ¶[0042] shows where first internal electrodes 121 and second internal electrodes 122 have an average thickness). 
However, Cha and Mandai do not disclose wherein each of the first and second internal electrodes has an average thickness of 0.41 μm or less.
Kitamura discloses wherein each of the first and second internal electrodes has an average thickness of 0.41 μm or less (item 12 of Figs. 1_4 and ¶[0041 & 0061] shows and indicates where each of the first and second internal electrodes 12 has an average thickness of 0.41 μm or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the first and second internal electrodes has an average thickness of 0.41 μm or less into the structure of modified Cha. One would have been motivated in the multilayer capacitor of modified Cha and have the first and second internal electrodes have an average thickness of 0.41 μm or less in order to maintain and secure a high capacitance multilayer capacitor that is indicated by Cha in ¶[0054], by maintaining the internal electrodes with an average thickness of 0.41 μm or less, indicated by Kitamura in ¶[0041], in the multilayer capacitor of modified Cha.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Mandai, as detailed in the rejection of claim 1 above, and in further view of Sato (US 2019/0198249 A1 and Sato hereinafter).
Regarding claim 11, modified Cha discloses a multilayer capacitor, wherein each of the upper and lower cover regions has a thickness (Cha: Figs. 2-3 and ¶[0037 & 0053] shows and indicates where upper cover region 111_5_121 and lower cover region 111_6_122 has a thickness). 
However, Cha and Mandai do not disclose wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
Sato discloses wherein each of the upper and lower cover regions has a thickness of 20 μm or less (item 17 of Figs. 2-3 and ¶[0078] shows and indicates where upper cover region 17-upper and lower cover region 17-lower has a thickness of 20 μm or less {cover 17 in the Z-axis direction may be 15 μm or less}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the upper and lower cover regions has a thickness of 20 μm or less into the structure of modified Cha. One would have been motivated in the multilayer capacitor of modified Cha and have the upper and lower cover regions be a thickness of 20 μm or less in order to maintain a high capacitance multilayer ceramic capacitor by reducing the thickness of the upper and lower cover regions to further increase the number of layers of the first and second internal electrodes, as indicated by Sato in ¶[0078], in the multilayer capacitor of modified Cha.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Mandai, as detailed in the rejection of claim 1 above, and in further view of Togou et al. (US 2020/0152386 A1 and Togou hereinafter).
Regarding claim 12, modified Cha discloses a multilayer capacitor, wherein the first and second external electrodes have an average thickness (Cha:  Figs. 1-4 and ¶[0033_0043-0044 & 0137] shows where first external electrode 131 and second external electrode 132 have an average thickness). 
However, Cha and Mandai do not disclose wherein the first and second external electrodes have an average thickness of 10 μm or less.
Togou discloses wherein the first and second external electrodes have an average thickness of 10 μm or less (items 24, 26, 36, 38, 40, 42 of Fig. 3 and ¶[0054_0061 & 0064-0066] shows and indicates where first external electrodes 24  includes plurality plating layer 38 that includes Ni first plating layer from 1 μm to about 10 μm and a Sn second plating layer from 1 μm to about 10 μm and sintered electrode 36 from 0.5 μm to about 50 μm {base electrode layer that is a baked electrode layer}; and where second external electrodes 26 includes plurality plating layer 42 that includes Ni first plating layer from 1 μm to about 10 μm and a Sn second plating layer from 1 μm to about 10 μm and sintered electrode 40 from 0.5 μm to about 50 μm {base electrode layer that is a baked electrode layer, where bake is sintered}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first and second external electrodes have an average thickness of 10 μm or less into the structure of modified Cha. One would have been motivated in the multilayer capacitor of modified Cha and have the first and second external electrodes have an average thickness of 10 μm or less in order to provide a multilayer capacitor that is able to provide a high capacitance by thinning the external electrodes comprised of a base layer thickness and the thickness of the plurality plating layer, as indicated by Togou in ¶[0010_0054_0061 & 0064-0065], in the multilayer capacitor of modified Cha.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847